       Case 1:19-cv-00275-NONE-JLT Document 41 Filed 12/14/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      )   Case No.: 1:19-cv-00275 NONE JLT
                                                    )
12                 Plaintiff,                       )   ORDER GRANTING THE STIPULATION TO SET
                                                    )   ASIDE THE DEFAULT AS TO TIMOTHY
13          v.                                      )   KOWALSKI AND SETTING MANDATORY
14   DONALD R. RICHARDSON, et al.,                  )   SCHEDULING CONFERENCE
                                                    )   (Doc. 40)
15                 Defendants.                      )
                                                    )
16
17          The plaintiff and Mr. Kowalsi have stipulated to set aside the default entered against him.

18   (Doc. 40.) Thus, the Court ORDERS:

19          1.     The default entered against Timothy Kowalski (Doc. 39) is SET ASIDE;

20          2.     Mr. Kowalski has 21 days from the date of service of this order to file a responsive

21   pleading;

22          3.     The Court sets the mandatory scheduling conference on February 9, 2021 at 8:30 a.m.
23
     IT IS SO ORDERED.
24
25      Dated:    December 12, 2020                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
